Citation Nr: 1224638	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.W., Counsel


INTRODUCTION

The appellant served on active duty from July 21, 1997, to August 21, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant's claims file has since been transferred to the RO in Montgomery, Alabama.  The appellant was afforded a Board hearing, held by the undersigned, in December 2011.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The appellant's period of active duty service was for less than 90 days.

2.  The appellant was not discharged or released from service for a disability adjudged service-connected without presumptive provisions of law.

3.  At time of discharge, he did not have a service-connected disability shown by official service records that would have justified a discharge for medical disability.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As discussed in greater detail below, the appellant's Department of Defense Form 214 does not reflect that he had active service of at least 90 days during a period of war, or that he was discharged for a medical disorder which is now service connected, thus precluding nonservice-connected pension as a matter of law.  Thus, VA's notification and assistance requirements are not applicable to this claim.  See 38 C.F.R. § 3.159(b) (3) (ii) (VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II. Nonservice-Connected Pension 

The appellant asserts that he is entitled to nonservice-connected pension.  Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive nonservice-connected pension benefits if such Veteran served in the active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

VA's determination of whether a claimant's service meets the threshold statutory requirements is dependent upon service department records verifying the character of a claimant's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2011); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999). 

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i). 

The appellant's discharge (DD Form 214) shows that he entered active service in July 1997, and that he was discharged from active service in August 1997.  The appellant has not disputed this aspect of the service department's report of his service dates. 

During the December 2011 Board hearing, and in numerous statements associated with the claims file, the appellant and his representative argued that the appellant suffered ill treatment during boot camp, amounting to a reprisal, that he did not suffer from a mental illness on enlistment, and that a chronic mental disorder was incurred during the one-month period of active service.

The Board has liberally construed the arguments of the appellant and his representative.  Apparently, the appellant's theory of entitlement has been interpreted in this manner: that a mental illness was incurred during the appellant's brief period of service, that he was discharged from active duty due a medical condition, and, in essence, that he therefore meets the criteria for having been "discharged or released from such service for a service-connected disability" under 38 U.S.C.A. § 1521(j)(2).   

The regulations stipulate that a veteran may be eligible for nonservice connected pension if he served on active service less than 90 days during a period of war and was discharged or released from service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability.  See 38 C.F.R. § 3.3(a)(3). 

However, the appellant's DD Form 214 notes the character of discharge was uncharacterized, and the reason for separation was "entry level separation."   Moreover, the appellant is not currently service-connected for any disability.  While service treatment records document a diagnosis of bipolar disorder during his period of service, service connection for this disorder has previously been denied by the RO on several occasions, most recently in November 2006.  Therefore, because service connection is not in place for bipolar disorder, or any disorder, 38 U.S.C.A. § 1521(j)(2) does not apply.

In sum, the appellant is not service connected for any disorder, and he did not serve the requisite 90 days.  Thus, the appellant is ineligible for nonservice-connected pension benefits.  See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the Appellant's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


